DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1- in the reply filed on July 28 is acknowledged.  The traversal is on the ground(s) that the combined search and examination of the alleged inventions and species would not be a serious burden.  This is not found persuasive because the three species are not obvious variants of each other due to the specific configuration for the atomizing member with respect to the proximal end/distal end of the tank portion and mouthpiece.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first liquid transport element".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination “the first liquid transport element” will be treated to refer to the “a liquid transport element” recited in claim 1.
Claims 4-9, and 20 are rejected insomuch as they either directed or indirectly depend from claim 3.
Claims 6 and 8 recite the limitation "the transverse portion".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination “the transverse portion” is considered to be “the curved transverse portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150083147 A1 (hereinafter SCHIFF).
Regarding claim 1, SCHIFF discloses an electronic smoking article (abstract).  SCHIFF discloses a control device (Fig. 1, second section 72) that includes an outer housing (Fig. 1, outer housing 22) defining an outer wall and having a proximal end (Fig. 1, at reference numeral 74) and a distal end (Fig. 2, at reference numeral 29), the proximal end of the control device defining a cartridge receiving chamber (¶20), the control device further including a power source (Fig. 2, battery 12) and a control component (Fig. 2, control circuitry 11, ¶33); and a cartridge (Figs. 1-2, replaceable cartridge 70, ¶20) that includes a mouthpiece portion (Fig. 2, mouth-end insert 27) and a tank portion (Fig. 2, reservoir 14), the mouthpiece portion and the tank portion having respective proximal and distal ends, the tank portion being configured to contain a liquid composition (¶21), the cartridge further including an atomizing member (Fig. 6) and a liquid transport element (Fig. 4, second wick ‘28), wherein a portion of the cartridge is configured to be removably coupled with the cartridge receiving chamber of the control device (¶20), wherein at least a portion of the liquid transport element is located proximate the atomizing member (As shown in Fig. 4), wherein the atomizing member is configured to vaporize the liquid composition to generate an aerosol (¶2), and wherein at least a portion of the atomizing member is positioned above the proximal end of the tank portion (as shown in Fig. 4).
Regarding claim 2, SCHIFF discloses the aerosol delivery device of claim 1 as discussed above.  SCHIFF further discloses wherein the atomizing member comprises a heating member (Fig. 4, heater 19), and wherein the heating member is configured to heat the liquid composition to generate the aerosol (¶19).
Regarding claim 3, SCHIFF discloses the aerosol delivery device of Claim 2 as discussed above.  SCHIFF further discloses, the cartridge (Fig. 4, cartridge 70) further including a second liquid transport element (Fig. 4, first wick 28), and wherein the second liquid transport element is configured to transport liquid to the first liquid transport element (Fig. 4, second wick 28’, ¶28).  
Regarding claim 4, SCHIFF discloses the aerosol delivery device of Claim 3 as discussed above.  SCHIFF further discloses wherein at least a portion of the heating member is positioned between the distal end of the mouthpiece portion and the proximal end of the tank portion.  As shown in Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over SCHIFF as applied to claims 1-4 above, and further in view of US 20170258143 A1 hereinafter (LEDERER).
30Regarding claim 5, SCHIFF discloses the aerosol delivery device of claim 4 as discussed above.  SCHIFF does not disclose wherein the cartridge further includes a collar portion disposed between the mouthpiece portion and the tank portion, and wherein at least a portion of the heating member is located within the collar portion.  
AALEDERER teaches an electronic cigarette with a heating coil and a reservoir (abstract).  LEDERER teaches a reservoir 60 (¶46), a heating coil 24 (¶40), and a mouthpiece 18 (¶38) (Fig. 2).  LEDERER teaches a collar tube 62 that is comprised of a tube socket 64 a disc-shaped collar 66 (¶45).  This is between the mouthpiece 18 and the tank 60 (as shown in Fig. 2).  The collar provides latching to secure the fastening and effect additional fixing of the heating coil and wick (¶45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHIFF to connect the components with a collar and for a portion of the heating member to be located within the collar as taught in LEDERER.  A person of ordinary skill in the art would obviously use a collar to connect the parts.  Doing so would provide latching and fixing of the heating coil (LEDERER ¶45).
Regarding claim 24, SCHIFF discloses the aerosol delivery device of claim 1 as discussed above.  SCHIFF does not disclose wherein the cartridge further includes a collar portion disposed between the mouthpiece portion and the tank portion.  However, SCHIFF in view of LEDERER teaches this limitation for the reasons discussed above in the rejection of claim 5.
Regarding claim 25, SCHIFF discloses the aerosol delivery device of claim 1 as discussed above.  SCHIFF does not disclose wherein the atomizing member is located at least partially within the collar portion.  However, SCHIFF in view of LEDERER teaches this limitation for the reasons discussed above in the rejection of claim 5.

Claim 6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHIFF as applied to claims 1-4 above, and further in view of US 20110226236 A1 (hereinafter BUCHBERGER).
Regarding claim 6, SCHIFF discloses the aerosol delivery device of claim 4 as discussed above.  SCHIFF further discloses wherein the second liquid transport element defines a longitudinal portion that intersects a transverse portion, and wherein a length of the longitudinal portion of the second liquid transport element is 5longer than a length of the transverse portion.  (See annotated Fig. 4)

    PNG
    media_image1.png
    221
    412
    media_image1.png
    Greyscale

SCHIFF does not disclose, but BUCHBERGER teaches wherein the heating member comprises a flat heating member.  BUCHBERGER teaches a planar composite heating element where the heating element and the wick are arranged in the same surface and mutually parallel to each other (¶45).  The planar composite 22 (Figs. 9-13) is flat (¶116). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHIFF to provide wherein the heating member comprises a flat heating member as taught in BUCHBERGER.  A person of ordinary skill in the art would obviously have used the flat heating composite of BUCHBERGER because doing so would minimize heat losses in the system (¶45).
Although it is not taught that the flat heating member installed in a curved orientation, 
the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that using a flat heating member installed in a curved orientation would not perform differently to heat and vaporize the liquid.	
Regarding claim 8, SCHIFF discloses the aerosol delivery device of claim 4 as discussed above.  SCHIFF further discloses wherein the second liquid transport element defines a longitudinal portion that intersects a transverse portion.  (See annotated Fig. 4)

    PNG
    media_image1.png
    221
    412
    media_image1.png
    Greyscale

SCHIFF does not disclose, but BUCHBERGER teaches wherein the heating member comprises a flat heating member.  BUCHBERGER teaches a planar composite heating element where the heating element and the wick are arranged in the same surface and mutually parallel to each other (¶45).  The planar composite 22 (Figs. 9-13) is flat (¶116). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHIFF to provide wherein the heating member comprises a flat heating member as taught in BUCHBERGER.  A person of ordinary skill in the art would obviously have used the flat heating composite of BUCHBERGER because doing so would minimize heat losses in the system (¶45).
Although it is not taught that the flat heating member installed in a curved orientation or wherein a length of the transverse portion of the second liquid transport element is longer than a length of the longitudinal portion.  The courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that using a flat heating member installed in a curved orientation would not perform differently to heat and vaporize the liquid.  Further one of ordinary skill in the art would appreciate that the lengths of the sections would still allow fluid flow from the differing portions of the wick.
Regarding claim 20, SCHIFF discloses the aerosol delivery device of Claim 3 as discussed above.  SCHIFF further discloses, wherein the heating member and the first liquid transport element are substantially aligned with a transverse axis of the cartridge (See Fig. 4). SCHIFF does not disclose wherein the heating member comprises a flat heating member, wherein the second liquid transport element comprises a plurality of capillary tubes, and wherein the plurality of capillary tubes are substantially aligned with a longitudinal axis of the cartridge.  
SCHIFF does not disclose, but BUCHBERGER teaches wherein the heating member comprises a flat heating member.  BUCHBERGER teaches a planar composite heating element where the heating element and the wick are arranged in the same surface and mutually parallel to each other (¶45).  The planar composite 22 (Figs. 9-13) is flat (¶116). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHIFF to provide wherein the heating member comprises a flat heating member as taught in BUCHBERGER.  A person of ordinary skill in the art would obviously have used the flat heating composite of BUCHBERGER because doing so would minimize heat losses in the system (¶45).
SCHIFF does not disclose, but BUCHBERGER teaches wherein the second liquid transport element comprises a plurality of capillary tubes.  BUCHBERGER teaches an arterial wick (¶50).  The wick can consist of a bundle of channels of arteries; this offers a lower flow resistance enabling the infiltration of the wick with the liquid to be substantially accelerated  (¶50).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHIFF to provide wherein the second liquid transport element comprises a plurality of capillary tubes as taught in BUCHBERGER.  A person of ordinary skill in the art would obviously have used a capillary wick because doing so would accelerate the infiltration of the wick with the liquid (BUCHBERGER ¶50).
Regarding the limitation wherein the plurality of capillary tubes are substantially aligned with a longitudinal axis of the cartridge, the instant application defines that the capillary tubes are within the second liquid transport element.  SCHIFF discloses that the second liquid transport element is aligned with a longitudinal axis of the cartridge (See SCHIFF Fig. 4).  A person of ordinary skill in the art would obviously use capillary tubes as a liquid transport material for the reasons already discussed above as taught in BUCHBERGER.  Therefore the limitation of wherein the plurality of capillary tubes are substantially aligned with a longitudinal axis of the cartridge is made obvious by the prior art of record.

Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SCHIFF and BUCHBERGER as applied to claims 6 and 8 above, and further in view of US 20170360093 A1 (hereinafter FERNANDO).
Regarding claim 7, modified SCHIFF discloses the aerosol delivery device of claim 6 as discussed above.  SCHIFF does not disclose  a curved hood feature, wherein the curvature of the hood feature opposes the curvature of the heating member.  
FERNANDO teaches an aerosol-generating system (abstract).  FERNANDO teaches heating member (Fig. 2, heating element 26, ¶66) supported downstream the liquid outlet.  FERNANDO teaches an curved hood feature (Fig. 2, aerosol-forming chamber 28, ¶67) where vapor can cool and condense before exiting into a user’s mouth.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHIFF to provide a curved hood feature, wherein the curvature of the hood feature opposes the curvature of the heating member as taught in FERNANDO.  The instant application discloses that the curved hood is to collect condensation (instant application ¶156).  A person of ordinary skill in the art would obviously include the aerosol-forming chamber with a curved hood because doing so would collect condensation.  The curvature of the hood is considered to be opposed to the flat installation of the heating element in FERNANDO, however, as noted above the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  A person of ordinary skill in the art would obviously appreciate a curved aerosol-forming chamber for collecting condensation.
Regarding claim 9, modified SCHIFF discloses the aerosol delivery device of claim 8 as discussed above.  SCHIFF does not disclose further comprising a curved hood feature, wherein the curvature of the hood feature opposes the curvature of the heating member.  
FERNANDO teaches an aerosol-generating system (abstract).  FERNANDO teaches heating member (Fig. 2, heating element 26, ¶66) supported downstream the liquid outlet.  FERNANDO teaches an curved hood feature (Fig. 2, aerosol-forming chamber 28, ¶67) where vapor can cool and condense before exiting into a user’s mouth.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHIFF to provide a curved hood feature, wherein the curvature of the hood feature opposes the curvature of the heating member as taught in FERNANDO.  The instant application discloses that the curved hood is to collect condensation (instant application ¶156).  A person of ordinary skill in the art would obviously include the aerosol-forming chamber with a curved hood because doing so would collect condensation.  The curvature of the hood is considered to be opposed to the flat installation of the heating element in FERNANDO, however, as noted above the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  A person of ordinary skill in the art would obviously appreciate a curved aerosol-forming chamber for collecting condensation.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over SCHIFF and LEDERER as applied to claims 25 above, and further in view of  BUCHBERGER.
Regarding claim 26, modified SCHIFF discloses the aerosol delivery device of Claim 25 as discussed above.  SCHIFF further discloses, wherein the atomizing member comprises a heating member (Fig. 4, heater 19) configured to heat the liquid composition to generate the aerosol (¶19).  SCHIFF does not disclose a hood feature positioned proximate the heating member, wherein the hood feature is located at least partially within the mouthpiece portion.  
FERNANDO teaches an aerosol-generating system (abstract).  FERNANDO teaches heating member (Fig. 2, heating element 26, ¶66) supported downstream the liquid outlet.  FERNANDO teaches a curved hood feature (Fig. 2, aerosol-forming chamber 28, ¶67) where vapor can cool and condense before exiting into a user’s mouth.  The curved hood is within the mouthpiece 50 (See Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified SCHIFF to provide a hood feature positioned proximate the heating member, wherein the hood feature is located at least partially within the mouthpiece portion as taught in FERNANDO.  The instant application discloses that the curved hood is to collect condensation (instant application ¶156).  A person of ordinary skill in the art would obviously include the aerosol-forming chamber with a curved hood because doing so would collect condensation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726